            Case 1:21-cv-04333-RA Document 6 Filed 09/21/21 Page 1 of 1


                                                               USDC-SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#:
                                                               DATE FILED: 09/21/2021

 FELICIANO MARTINEZ,

                             Plaintiff,
                                                               No. 21-CV-4333 (RA)
                        v.
                                                                      ORDER
 CGP ENTERPRISES, INC., d/b/a VILLAGE
 TAVERNA, PETER KAROUNOS,
 GEORGE KAROUNOS, JOHN DOES 1-5,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         This action was filed on May 13, 2021—more than 130 days ago. Nothing has been filed

since, and the complaint and summons have apparently not been served. “The plaintiff is

responsible for having the summons and complaint served within the time allowed by Rule

4(m).” Fed R. Civ. P. 4(c)(1). “If a defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

Fed. R. Civ. P. 4(m). Plaintiff is hereby ordered to complete service or to submit proof of service

on the docket before October 21, 2021. Failure to do so will result in dismissal of the action.



SO ORDERED.

Dated:     September 21, 2021
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
